                   Case 19-19424       Doc 44     Filed 03/24/20     Page 1 of 3



                                  United States Bankruptcy Court
                                   For the District of Maryland

In re:                                                *              Case No: 19-19424

Gregory J. Casamento, Debtor                          *              Chapter 13

                                                      *


                 Motion to Direct Payment of Plan Funds to Undersigned Counsel

         Now comes Counsel for the Debtor(s), James R. Logan and James R. Logan PA and

moves this Court pursuant to 11 U.S.C. sections 503, 1326 and 330, to direct that certain funds

being held by the Chapter 13 Trustee to be paid to Counsel, and states as follows:



    1. On July 12, 2019, Debtor filed for Chapter 13 relief. This case was filed to protect the
         Debtor’s real property located at 14218 Oxford Drive, Laurel MD 20707.

    2. Pursuant to the 2016(b) filed with the Court, Counsel’s office received $1,500.00 from
         the Debtor before the case was filed.

    3. As of the date of the filing of this Motion, the Chapter 13 Trustee was holding $943.00 in
         funds from the Debtor.

    4. Our office prepared and filed the Chapter 13 petition, schedules and plan on July 12,
         2019, and performed the following tasks and duties during the pendency of the case:

            a. Our office collected documents from the Debtor and forwarded them to the trustee
                appointed in this case. Additionally, our office sent the Debtor regular mail and
                email reminders about the meeting and called the Debtor prior to the meeting
                date. (approx. 3 hours)

            b. On or about October 10, 2019 counsel from our office attended the meeting of
                creditors with the Debtor. (approx 0.5 hours)

            c. On or about October 21, 2019, our office prepared, filed and served an Amended
                Plan on behalf of the Debtor. (approx 1.5 hours)

            d. On or about November 18, 2019, our office prepared, filed and served an
                Amended Plan on behalf of the Debtor. (approx 1.5 hours)
              Case 19-19424       Doc 44     Filed 03/24/20     Page 2 of 3




       e. On or about December 17, 2019, our office prepared, filed and served Amended
            Schedules on behalf of the Debtor. (approx 2 hours)

       f.   On or about December 24, 2019 our office prepared, filed and served an
            Amended Plan on behalf of the Debtor. (approx 1.5 hours)

       g. On or about February 3, 2020, a Consent Order was entered on behalf of the
            Debtor in response to the Motion for Relief from Stay filed on October 14, 2019
            by Bank of America N.A. after negotiation by counsel from our office with the
            lender and consulting with the Debtor regarding his payment history and desired
            course of action. (approx 3 hours)

       h. On or about February 4, 2020, our office prepared, filed and served an Amended
            Plan on behalf of the Debtor. (approx 1.5 hours)

       i.   Our office responded to various emails and telephone calls with the Debtor to
            resolve outstanding issues in the case.

       j.   Our office worked with the Trustee to prepare for and resolve confirmation issues
            for several different confirmation dates.
       k.
       l.   Our office prepared and filed a line requesting an Order Denying Confirmation
            without Leave to Amend. (approx 0.5 hours)

5. In consideration of the work performed above, Counsel requests that the Court allow total
   compensation in the amount of $4,925.00. No contemporaneous time records were kept
   in this case, but undersigned Counsel respectfully submits and hereby affirms to the
   Court that the fees for the legal services expended and the legal services performed on
   behalf of the debtor were both reasonable and necessary based upon the customary
   compensation charged by Counsel and comparably skilled attorneys. Counsel further
   submits that the flat fee set forth above is proper and equitable.

6. Counsel requests that the Chapter 13 trustee pay Counsel directly from the funds the
   Trustee is holding toward the attorney fees, less any funds received from the Debtor and
   any applicable Trustee fees.

7. Pursuant to 11 U.S.C. 1326 (A)(2), “If a plan is not confirmed, the trustee shall return any
   such payment to the debtor, after deducting any unpaid claim allowed under section 503
   (b) of this title.” The code provides that administrative expenses, “including
   compensation or reimbursement awarded under section 330(a) of this title are allowed.
   Furthermore, the court may allow reasonable compensation to the debtor’s attorney for
   representing the interest of the debtor in connection with the bankruptcy case based on a
                 Case 19-19424       Doc 44     Filed 03/24/20     Page 3 of 3



       consideration of the benefit and necessity of such services to the debtor and the other
       factors set forth in this section. 11 USC 330(a)(4)(B ).

   8. Therefore, in a Chapter 13 case, Debtor’s Counsel is within the scope of section 330(a)
      and counsel fees are an administrative expense. This administrative expense is entitled to
      payment directly from the funds held by the Chapter 13 Trustee.


   9. No agreement or understanding exists between Counsel and any other person for the
      division or sharing of compensation for services rendered or costs advanced in
      connection with Counsel’s representation of the Debtor.
       Wherefore, Counsel requests that the Court order the Chapter 13 Trustee to pay the fees
   requested in this application directly to Counsel from the pre-confirmation payments held by
   the Chapter 13 Trustee.
                                             Respectfully submitted:
                                             _____/s/ James R. Logan_______
                                             James R. Logan, Esq.
                                             2419 Maryland Avenue
                                             Baltimore, MD 21218
                                             410-243-1508

                                 CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that a copy of the foregoing Motion to direct funds to be paid were
sent electronically via ECF on March 24, 2020 to the below listed parties:

Timothy P. Branigan, Trustee Via: cmecf@chapter13maryland.com


                              _/S/ James R. Logan___
                              James R. Logan
        I HEREBY CERTIFY that a copy of the foregoing Motion to direct funds to be paid were
sent via first class mail, postage pre-paid March 24, 2020 to the below listed parties;

Gregory Casamento
      14218 Oxford Drive
      Laurel MD 20707

                              /s/ James R. Logan
                              James R. Logan
